DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant alleges that Beyabani does not disclose amended limitation “determining, by the computing device, a rank for the content item by weighting different interactions, of the plurality of interactions with the content item, differently based on type of availability of the content item during the interactions” After further reviewing references of records in combination, Examiner respectfully disagrees.  Combination of Mathur and Beyabani was used to reject this limitation, where Mathur discloses (¶0027, ¶0042, ¶0057) that the activity module of the device calculates weights based on different actions on the plurality of content items based on the age of the content items as represented in Fig. 5; (¶0027, ¶0048) the device modifies the weights of content items based on the age of the content items and a list of recommended content items adjust its content items ranking based on a recency factor/age of the content items; (¶0048, ¶0050-¶0052, ¶0056, ¶0057) using the weights of the content items, the recommendation list is adjusted/re-ordered to display accurate ranking of the content items as represented in Fig. 6 (elements 615, 620) and Fig. 8, and Beyabani discloses (¶0053, ¶0054) that the system uses PPV pricing module to establish PPV pricing based on variety of criteria such as viewer profiles, real-time behavior, etc., where (¶0050) real-time behavior includes subscribers current take rate/interactions for a particular event as well as other indications of customer interest; (¶0056, ¶0065, ¶0051, claim 17) based on the real-time behavior, the system offers different prices for the PPV event at different points in time and displays the price associated with a current time as represented in Fig. 6. Together, combination of Mathur and Beyabani renders obviousness of the claim.
Furthermore, Applicant mischaracterizes references. The combination of Mathur and Beyabani, and not Beyabani alone, was used to reject the above mentioned limitation, where Mathur teaches how the system determines the rank of the content item based on type of availability of the content item, and Beyabani teaches how different interactions associated with the content item based on type of availability of the content item during the interactions is used effectively to offer content item.  The suggestion/motivation would have been that it is the most sensible way to offer content item at different price point based on a variety of factors including real-time customer activity.
Also, during the interview conducted on July 22, 2022, the Examiner advised Applicant to define how “a plurality of different weight information are used for each content item.”  The amended claim 1 includes generic information about weighting different interactions differently without defining how the different weight information is used.
Regarding amendments to claims 7-8 and 23-24, see the new rejection made below in view of Titus and Shimizu.

Double Patenting
Claims 1-32 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,785,538 in view of US PG Pub 2012/0030050 to Rey (“Rey”) and US Patent 8,752,099 to Riedl (“Riedl”) as shown in the previous Office Action.
**Applicant acknowledged the rejection and will take appropriate action upon the allowance of claims in the pending application**

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, 13-22, 25-27, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2010/0287033 to Mathur (“Mathur”) in view of US PG Pub 2010/0205625 to Beyabani (“Beyabani”).
Regarding claim 1, “A method comprising: determining, by a computing device, a plurality of interactions with a content item” reads on the content item recommendations that is determined based on interactions with the content item (¶0004, ¶0026, ¶0027) disclosed by Mathur and represented in Fig. 8.  Mathur further discloses (¶0048, ¶0049) that the content item popularity is determined based on a recency factor.
As to “determining, by the computing device, a rank for the content item by weighting…the content item, differently based on type of availability of the content item…” Mathur discloses (¶0027, ¶0042, ¶0057) that the activity module of the device calculates weights based on different actions on the plurality of content items based on the age of the content items as represented in Fig. 5; (¶0027, ¶0048) the device modifies the weights of content items based on the age of the content items and a list of recommended content items adjust its content items ranking based on a recency factor/age of the content items; (¶0048, ¶0050-¶0052, ¶0056, ¶0057) using the weights of the content items, the recommendation list is adjusted/re-ordered to display accurate ranking of the content items as represented in Fig. 6 (elements 615, 620) and Fig. 8.
As to “causing output, based on the rank for the content item, of a ranked list of a plurality of content items comprising the content item” Mathur discloses (¶0056) that the content items which have been modified based on their weights are displayed in different colors or with a particular indicators which indicate the popularity of the content items as represented in Fig. 8.
Mathur meets all the limitations of the claim except “wherein the interactions are associated with different types of availability; and determining, by the computing device,…by weighting different interactions, of the plurality of interactions with the content item, differently based on type of availability of the content item during the interactions.”  However, Beyabani discloses (¶0053, ¶0054) that the system uses PPV pricing module to establish PPV pricing based on variety of criteria such as viewer profiles, real-time behavior, etc., where (¶0050) real-time behavior includes subscribers current take rate/interactions for a particular event as well as other indications of customer interest; (¶0056, ¶0065, ¶0051, claim 17) based on the real-time behavior, the system offers different prices for the PPV event at different points in time and displays the price associated with a current time as represented in Fig. 6.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Mathur’s system by using different types of availability associated with the different interactions with a content item as taught by Beyabani in order to allow a subscription tv service to offer dynamic pricing of PPV events to customers where the prices for PPV events may be adjusted dynamically based on a variety of factors including real-time customer activity (¶0011).
Regarding claim 2, “The method of claim 1, wherein the different types of availability differ by at least one of a price point or a purchase type” Beyabani discloses (¶0056, ¶0065, ¶0051, claim 17) that based on the real-time behavior, the system offers different prices for the PPV event at different points in time and displays the price associated with a current time as represented in Fig. 6.  

Regarding claim 3, “The method of claim 1, further comprising: determining, by the computing device and based on the different weight, a rank for another content item of the plurality of content items; and determining, based on the rank for the content item and the rank for the another content item, the ranked list of the plurality of content items” Mathur discloses (¶0048, ¶0050-¶0052, ¶0056, ¶0057) that using the weights of the content items, the recommendation list is adjusted/re-ordered to display accurate ranking of the content items as represented in Fig. 6 (elements 615, 620) and Fig. 8.  Mathur also discloses (¶0056) that the content items which have been modified based on their weights are displayed in different colors or with a particular indicators which indicate the popularity of the content items as represented in Fig. 8.

Regarding claim 4, “The method of claim 1, wherein the different weights comprises a first weight and a second weight, wherein the first weight is associated with a first interaction with the content item at a first price point, and wherein the second weight is associated with a second interaction with the content item at a second price point different from the first price point” Beyabani discloses (¶0056, ¶0065, ¶0051, claim 17) that based on the real-time behavior, the system offers different prices for the PPV event at different points in time and displays the price associated with a current time as represented in Fig. 6.  

Regarding claim 5, “The method of claim 1, wherein the determining the rank for the content item comprises: multiplying a first quantity of interactions, associated with a first type of availability, by a first weight; and multiplying a second quantity of interactions, associated with a second type of availability, by with a second weight” combination of Mathur and Beyabani teaches this limitation, where Mathur discloses (¶0027, ¶0042, ¶0057) that the activity module of the device calculates weights based on different actions on the plurality of content items; (¶0048, ¶0050-¶0052, ¶0056, ¶0057) using the weights of the content items, the recommendation list is adjusted/re-ordered to display accurate ranking of the content items, and Beyabani discloses (¶0053, ¶0054) that the system uses PPV pricing module to establish PPV pricing based on variety of criteria such as viewer profiles, real-time behavior, etc., where (¶0050) real-time behavior includes subscribers current take rate/interactions for a particular event as well as other indications of customer interest; (¶0056, ¶0065, ¶0051, claim 17) based on the real-time behavior, the system offers different prices for the PPV event at different points in time and displays the price associated with a current time as represented in Fig. 6.

Regarding claim 6, “The method of claim 1, wherein the plurality of interactions comprise at least one of: purchasing the content item; renting the content item; viewing the content item; or browsing the content item” Mathur discloses (¶0026, ¶0048) that the system receives members interactions with plurality of content items where (¶0027, ¶0042, ¶0057) the device calculates weights based on different actions on the plurality of content items based on the age of the content items, and Beyabani discloses (¶0053, ¶0054) that the system uses PPV pricing module to establish PPV pricing based on variety of criteria such as viewer profiles, real-time behavior, etc., where (¶0050) real-time behavior includes subscribers current take rate/interactions for a particular event as well as other indications of customer interest; (¶0056, ¶0065, ¶0051, claim 17) based on the real-time behavior, the system offers different prices for the PPV event at different points in time and displays the price associated with a current time.

Regarding claim 9, “The method of claim 1, further comprising: receiving interaction data associated with a user; adjusting, based on the interaction data, the rank for the content item; and sending, to a device associated with the user, the adjusted rank for the content item” Mathur discloses (¶0048, ¶0050-¶0052, ¶0056, ¶0057) that using the weights of the content items, the recommendation list is adjusted/re-ordered to display accurate ranking of the content items as represented in Fig. 6 (elements 615, 620) and Fig. 8.  Mathur also discloses (¶0056) that the content items which have been modified based on their weights are displayed in different colors or with a particular indicators which indicate the popularity of the content items as represented in Fig. 8.

Regarding claim 10, “A method comprising: determining, by a computing device and based on a first quantity of interactions with a content item…, a rank for the content item” reads on the content item recommendations that is determined based on interactions with the content item (¶0004, ¶0026, ¶0027) disclosed by Mathur and represented in Fig. 8.  Mathur further discloses (¶0048, ¶0049) that the content item popularity is determined based on a recency factor.
As to “determining, based on the first quantity of interactions and a weighted value associated with a second…, an updated rank for the content item” Mathur discloses (¶0027, ¶0042, ¶0057) that the activity module of the device calculates weights based on different actions on the plurality of content items based on the age of the content items as represented in Fig. 5; (¶0027, ¶0048) the device modifies the weights of content items based on the age of the content items and a list of recommended content items adjust its content items ranking based on a recency factor/age of the content items; (¶0048, ¶0050-¶0052, ¶0056, ¶0057) using the weights of the content items, the recommendation list is adjusted/re-ordered to display accurate ranking of the content items as represented in Fig. 6 (elements 615, 620) and Fig. 8; (¶0056) the content items which have been modified based on their weights are displayed in different colors or with a particular indicators which indicate the popularity of the content items as represented in Fig. 8.
As to “causing output, based on the updated rank for the content item, of a ranked list of a plurality of content items comprising the content item” Mathur discloses (¶0056) that the content items which have been modified based on their weights are displayed in different colors or with a particular indicators which indicate the popularity of the content items as represented in Fig. 8.
Mathur meets all the limitations of the claim except “wherein the first quantity of interactions are associated with a first type of availability; and determining, based on the first quantity of interactions and a weighted value associated with a second type of availability,…information for the content item”  However, Beyabani discloses (¶0053, ¶0054) that the system uses PPV pricing module to establish PPV pricing based on variety of criteria such as viewer profiles, real-time behavior, etc., where (¶0050) real-time behavior includes subscribers current take rate/interactions for a particular event as well as other indications of customer interest; (¶0056, ¶0065, ¶0051, claim 17) based on the real-time behavior, the system offers different prices for the PPV event at different points in time and displays the price associated with a current time as represented in Fig. 6.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Mathur’s system by using different types of availability associated with the interactions with a content item as taught by Beyabani in order to allow a subscription tv service to offer dynamic pricing of PPV events to customers  where the prices for PPV events may be adjusted dynamically based on a variety of factors including real-time customer activity (¶0011).

Regarding claim 11, “The method of claim 10, wherein the first type of availability is associated with a first price point for the content item, wherein the second type of availability is associated with a second price point for the content item, and wherein the first price point is different from the second price point” Beyabani discloses (¶0056, ¶0065, ¶0051, claim 17) that based on the real-time behavior, the system offers different prices for the PPV event at different points in time and displays the price associated with a current time as represented in Fig. 6.  

Regarding claim 13, “The method of claim 10, wherein the first quantity of interactions with the content item comprise at least one of: purchasing the content item; renting the content item; viewing the content item; or browsing the content item” Mathur discloses (¶0026, ¶0048) that the system receives members interactions with plurality of content items where (¶0027, ¶0042, ¶0057) the device calculates weights based on different actions on the plurality of content items based on the age of the content items, and Beyabani discloses (¶0053, ¶0054) that the system uses PPV pricing module to establish PPV pricing based on variety of criteria such as viewer profiles, real-time behavior, etc., where (¶0050) real-time behavior includes subscribers current take rate/interactions for a particular event as well as other indications of customer interest; (¶0056, ¶0065, ¶0051, claim 17) based on the real-time behavior, the system offers different prices for the PPV event at different points in time and displays the price associated with a current time.

Regarding claim 14, “The method of claim 10, wherein the content item comprises a first content item, wherein the method further comprises: determining a second quantity of interactions with a second content item different from the first content item, wherein the second quantity of interactions are associated with the first type of availability; determining a third quantity of interactions with the second content item, wherein the third quantity of interactions are associated with the second type of availability; and determining, based on a comparison between the second quantity of interactions and the third quantity of interactions, the weighted value associated with the second type of availability, and wherein the determining the updated rank comprises applying the weighted value to the first quantity of interactions” Mathur discloses (¶0042, ¶0047) that steps of the method for sorting and filtering a list of content items as shown in claims 1 and 10 above, are repeated for new/another content item as represented in Fig. 5, and Beyabani discloses (¶0066) that the procedure is performed for many different events as represented in Figs. 6A and 6B.

Regarding claim 15, “The method of claim 10, wherein the ranked list indicates popularity of the content item relative to the plurality of content items” Mathur discloses (¶0048, ¶0049) that the content item popularity is determined based on a recency factor; (¶0056) the content items which have been modified based on their weights are displayed in different colors or with a particular indicators which indicate the popularity of the content items as represented in Fig. 8.

Regarding claim 16, “The method of claim 10, wherein the determining the updated rank is further based on at least one of: a fee associated with the content item; a promotional agreement associated with the content item; a viewing preference of a user; a location of the user; or a viewing preference of other users in the location of the user” Mathur discloses (¶0033) that the content items of recommended list are identified based on the user’s preferences such as geographic location of the user as represented in Fig. 3, where (¶0052) the list is re-ordered.

Regarding claim 17, see rejection similar to claim 1.

Regarding claim 18, see rejection similar to claim 2.

Regarding claim 19, see rejection similar to claim 3.

Regarding claim 20, see rejection similar to claim 4.

Regarding claim 21, see rejection similar to claim 5.

Regarding claim 22, see rejection similar to claim 6.

Regarding claim 25, see rejection similar to claim 9.

Regarding claim 26, see rejection similar to claim 10.

Regarding claim 27, see rejection similar to claim 11.

Regarding claim 29, see rejection similar to claim 13

Regarding claim 30, see rejection similar to claim 14.

Regarding claim 31, see rejection similar to claim 15.

Regarding claim 32, see rejection similar to claim 16.

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mathur in view of Beyabani as applied to claims 1 and 17 above, and further in view of US PG Pub 2009/0132435 to Titus (“Titus”).
Regarding claim 7, combination of Mathur and Beyabani meets all the limitations of the claim except “The method of claim 1, further comprising determining a popularity of the content item based on past purchases of the content item, wherein past purchases with higher purchase prices affect the popularity more than past purchases with lower purchase prices.”  However, Titus discloses (¶0042, ¶0036) that the system determines content popularity measures by determining the price charged to purchase content item where higher price is associated with the high popular content item vs lower price associated with the less popular content item as represented in Fig. 6A.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Mathur and Beyabani’s systems by determining popularity of content where higher purchase prices affect the popularity more than past purchases with lower purchase prices as taught by Titus so determining the value of the popularity measure and determining the price of the user-generated content item may be repeated as many times as needed to account for dynamic changes in the value of the popularity measure (¶0007).

Regarding claim 23, see rejection similar to claim 7.

Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mathur in view of Beyabani as applied to claims 1 and 17 above, and further in view of US PG Pub 2005/0177538 to Shimizu (“Shimizu”).
Regarding claim 8, combination of Mathur and Beyabani meets all the limitations of the claim except “The method of claim 1, wherein the determining the rank for the content item comprises: weighting purchases of the content item higher than rentals of the content item.”  However, Shimizu discloses (¶0065, ¶0108, ¶0114, ¶0122) that the system determines weight for each content item where content for purchase has higher weight than content for rental and uses these weights to calculate scores for the content items as represented in Fig. 7.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Mathur and Beyabani’s systems by weighting purchases of the content item higher than rentals as taught by Shimizu so the period of time when the contents are obtainable and the value of the contents depend on the sources as purchase/rental, it is supposed that accurate and dependable preference information can be obtained by a simple counting (¶0013).

Regarding claim 24, see rejection similar to claim 8.

Claims 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mathur in view of Beyabani as applied to claims 10 and 26 above, and further in view of US Patent 8,752,099 to Riedl (“Riedl”).
Regarding claim 12, combination of Mathur and Beyabani meets all the limitations of the claim except “The method of claim 10, wherein the first type of availability comprises purchasing the content item, and wherein the second type of availability comprises renting the content item.”  However, Riedl discloses (7:20-44; claim 1) that the system provides content for purchase during the first time period and rental during the second time period.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Mathur and Beyabani’s systems by making content available for purchase during first time period and rental during second time period as taught by Riedl in order to allow a subscriber to obtain copy of their desired content effortless manner using extant network infrastructure (5:43-47).

Regarding claim 28, see rejection similar to claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425